Title: To James Madison from Albert Gallatin, 7 February 1806 (Abstract)
From: Gallatin, Albert
To: Madison, James


                    § From Albert Gallatin. 7 February 1806, Treasury Department. “I have the honor to enclose copies of letters from the collectors of Boston, New York, and Philadelphia, by which it appears that the distinction between the specie & current Rixdollar of Denmark is well understood, that whenever the invoices are made in current money, they are not valued at more than 75 cents pr Rixdollar; that it is only when such invoices are made in specie Rixdollars that they are valued as such; and that no complaints on that subject have been made. I apprehend that the case or cases alluded to by Mr Pedersen must have arisen from a mistake in the parties, by their making out their invoices in such manner as to have conveyed the idea that specie & not current Rix dollars were meant.”
                 